Name: Council Regulation (EEC) No 2593/79 of 22 November 1979 amending Regulation (EEC) No 352/79 authorizing the coupage of German red wines with imported red wines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 11 . 79 Official Journal of the European Communities No L 297/3 COUNCIL REGULATION (EEC) No 2593/79 of 22 November 1979 amending Regulation (EEC) No 352/79 authorizing the coupage of German red wines with imported red wines THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 2397/79 (2), and in particular Article 43 (4) thereof, Having regard to the proposal from the Commission , Whereas Article 43 (4) of Regulation (EEC) No 337/79 prohibits the coupage of an imported wine with a Community wine, except by way of derogation to be decided by the Council ; Whereas Regulation (EEC) No 352/79 (3), as last amended by Regulation (EEC) No 2396/79 (4), autho ­ rizes the coupage of red German wines with imported wines under restrictive conditions and until 30 November 1979 only ; whereas consideration should be given to the possibility of reorganizing these arran ­ gements under the 1979 to 1985 action programme, on which the Council will decide in the near future, with a view to gradually achieving a balanced wine market (5) ; whereas the arrangements for authorizing the coupage of German red wines with imported red wines should therefore be extended until 31 December 1979 , HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 352/79, '30 November 1979 ' shall be replaced by '31 December 1979 '. Article 2 This Regulation shall enter into force on 1 December 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 November 1979 . For the Council The President G. FITZGERALD (&gt;) OJ No L 54, 5 . 3 . 1979 , p. 1 . (2 ) OJ No L 275, 1 . 11 . 1979, p . 4 . (J ) OJ No L 54, 5 . 3 . 1979, p . 93 . ( «) OJ No L 275, 1 . 11 . 1979, p . 3 . (5 ) OJ No C 209, 2 . 9 . 1978 , p . 3 and OJ No C 232, 30 . 9 . 1978 , p . 4 .